DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 23 May 2022.  As directed by the amendment: claims 1, 3, 4, 7, 9, 10, 13 & 15 have been amended, claim 14 has been cancelled, and no claims been added. Claims 18 & 20 were cancelled previously.  Thus, claims 1-13, 15-17 & 19 are presently pending in this application.
Applicant’s amendments have overcome the claim objections and 35 U.S.C. 112(b) rejections set forth in the previous action. However, several new issues have been raised by the amendments, as set forth below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings do not show first and second seals engaged with respective first and second recesses, first and second snap rings engaged with respective first and second slots, wherein the first and second seals are retained within the respective recess between the snap ring and a respective raised ridge (claims 1, 7 & 13). 
i.e., while the raised ridges, recesses, and slots are shown, the snap rings and seals are not. The claimed arrangement is also not shown, in general. 
See related 35 U.S.C. 112 rejections below regarding potential new matter related to the snap rings being “in contact with” the seals. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informality:  
Claim 10 recites “a deck surface end of the piston” (line 3), however, claim 7 already establishes “a deck surface end of the sidewall of the piston” (lines 5-6). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-13, 15-17 & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As set forth in MPEP § 2163.05(II), the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.
The applicant’s response filed 23 May 2022 amends claims 1, 7 & 13 to recite “a first snap ring in contact with the first seal” and “a second snap ring in contact with the second seal”. A review of the originally filed specification reveals that the closest disclosure is found in paragraph 37. However, this paragraph establishes only that “[t]he seal is retained within the recess 4 between the snap ring and the raised ridge 5”. It is not necessarily established that the snap ring is “in contact” with the seal, or whether some intermediate element (e.g. an end ring or support ring, etc.) may be disposed between the snap ring and the seal. 
Additional relevant disclosure is found in original claim 14 and paragraph 51. These also fail to establish that the snap rings are “in contact” with the seal, and again recite only that the seal is “retained within the recess between the snap ring and the raised ridge”. 
Finally, a review of the original drawings reveals that only the recesses, raised ridges, and slots are shown. The snap rings, including any arrangement wherein the snap rings are in contact with the seals, are not shown. 
In view of the above, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura (JP-3642058-B2) in view of Olson (US 2,987,354). 
Regarding claim 1, Sugimura discloses (Fig. 1) a device which, in its normal and usual operation, reads on a method of hydraulic actuation comprising: 
positioning a piston (8) within a chamber (incl. 6 & 7) of a cylinder body (5), the chamber including a gas region (7) and a fluid region (6), a sidewall of the piston including a first sealing surface (at “B” in first annotated partial fig. 1, below) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (as shown) and a second sealing surface (at “A” below) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (as shown); and 
traversing the piston between a portion of the gas region and a portion of the fluid region (i.e. along direction A8 in fig 1; see paras. 2 & 14 of the previously provided English translation),  
wherein carry over fluid (RW) in the gas region of the chamber is removed via a drain hose (17) coupled to the piston (at 18) and extending between the piston and a valve assembly (20) disposed on a gas head (3) of the cylinder body (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”), 
wherein the first sealing surface (“B”) on the sidewall of the piston includes a first recess for engaging a first seal (see “Recess 1” in 2nd annotated partial fig. 1, below), a first raised ridge on a first side of the first recess (“Ridge 1”) for retaining the first seal within the first recess, and
wherein the second sealing surface (“A”) on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal, a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess. 

    PNG
    media_image1.png
    278
    821
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    361
    860
    media_image2.png
    Greyscale







 Regarding the limitation wherein a distance of travel of the piston within the chamber between the gas region and the fluid region is less than a length of the sidewall of the piston, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only a difference in the relative proportions of the piston sidewall length vs the piston travel / cylinder length (i.e. a difference in form or proportion), and such a difference is unpatentable at least in view of the above guidance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a distance of travel of the piston within the chamber between the gas region and the fluid region being less than a length of the sidewall of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized piston and end cap set for each, in combination with corresponding cylinder bodies which differ only in length to achieve different respective capacities as required). 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 

Sugimura does not explicitly disclose the additional limitations wherein the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring in contact with the first seal, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; or wherein the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring in contact with the second seal, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge.
Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having a first sealing surface (e.g., the sealing surface of the piston on the left side of figs. 1 & 2) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (see fig. 2) and a second sealing surface (e.g., the sealing surface of the piston on the right side of figs. 1 & 2) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (see fig. 2), 
wherein the first sealing surface on the sidewall of the piston includes a first recess (see “Recess 1” in annotated partial fig. 1, below) for engaging a first seal (“Seal 1”, incl. at least main seal ring 35 & end plate 50 at left), a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess, and a first slot (54; “Slot 1”) on a second side of the first recess for engagement by a first snap ring (53 in “Slot 1”; see col. 3, line 7: “split snap rings 53”) in contact with the first seal (i.e., in contact with end ring 50 of the first seal), wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge (as shown), and 
wherein the second sealing surface on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal (“Seal 2”, incl. at least main seal ring 35 and end plate 50 at right), a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess, and a second slot (54; “Slot 2”) on a second side of the second recess for engagement by a second snap ring (53 in “Slot 2”) in contact with the second seal (i.e., in contact with end ring 50 of the second seal), wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge (as shown).





    PNG
    media_image3.png
    363
    805
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device disclosed by Sugimura such that the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring in contact with the first seal, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; and such that the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring in contact with the second seal, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge, in view of the teachings of Olson, as the use of a known technique (e.g. providing a pair of slots and corresponding snap rings on a piston sidewall opposite to a pair of raised ridges in order to retain a pair of annular seals within recesses formed between each snap ring and a respective raised ridge, as in Olson) to improve a similar device (i.e. the piston of Sugimura) in the same way (e.g., providing a piston seal attachment arrangement known in the art, which may also enable easier installation / replacement of the seal ring, etc.). 
As a result, all of the limitations of claim 1 are met, or are otherwise unpatentable over Sugimura in view of Olson. 


Regarding claims 2 & 6, Sugimura does not explicitly disclose the additional limitations wherein the sidewall of the piston has a length that is at least equal to a width of a deck surface of the piston (claim 2) or wherein the length of the sidewall of the piston is 12 inches (claim 6), however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the inventions of claims 2 & 6 and the prior art, respectively, appears to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the inventions of claim 2 & 6 and the prior art, respectively, may be considered a change of only form or proportion (e.g., a difference in the proportions of the piston sidewall length vs. piston width for claim 2; a change in form or proportion of the piston sidewall length, in general, for claim 6). As previously discussed with respect to claim 1, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
With respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the sidewall of the piston having a length that is at least equal to a width of a deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
With respect to claim 6, it would have been similarly obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable sidewall length as may be required for a particular application, including 12 inches, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
As a result, all of the limitations of claims 2 & 6 are met, or are otherwise unpatentable over Sugimura in view of Olson.

Regarding claim 3, the device of Sugimura, as modified above, reads on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber. 
In particular, as can be seen in at least fig. 2 of Olson, the first and second recesses are configured such that the first and second seals (i.e. “Seal 1” and “Seal 2”, above, esp. main seal element 35 of each) engage in direct contact with the sidewall of the piston (i.e. at the recess) and the sidewall of the chamber (as shown). In fig. 1 of Sugimura as well, there does not appear to be any intermediate elements between the piston sidewall and the seals, or between the chamber sidewall and the seals. 
As a result, the combination of Sugimura and Olson set forth for claim 1 above would reasonably read on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber.

Regarding claim 4, the device of Sugimura, as modified above, reads on the additional limitations wherein the second seal is present at a gas side of the piston (i.e. at the skirt side, proximate gas region 7 as shown) on the second sealing surface (i.e. the seal at second sealing surface “A”, above), and the first seal is present at a fluid side of the piston (i.e. at the deck side, proximate fluid region 6 as shown) on the first sealing surface (i.e. the seal at first sealing surface “B”, above).

Regarding claim 5, the device of Sugimura, as modified above, reads on the additional limitation wherein a deck surface of the piston (i.e. the lower surface of the piston, as oriented in fig. 1) faces the fluid region (6; as shown).

Regarding claim 7, Sugimura discloses (Fig. 1) an accumulator comprising: 
a cylinder body (5) having a chamber including a gas region (7) and a fluid region (6); 
a piston (8) present within the chamber of the cylinder body, the piston including a deck surface (i.e. the lower surface of the piston, as oriented in fig. 1) facing the fluid region (6) of the chamber (as shown), and a skirt end (i.e., upper end of the piston, as oriented in fig. 1) of the piston facing the gas region (7) of the chamber, and a sidewall of the piston including a first sealing surface (at “B” in first annotated partial fig. 1 provided for claim 1, above) at a deck surface end of the sidewall of the piston (as shown) for engaging a sidewall of the chamber and a second sealing surface (at “A” above) at the skirt end of the piston sidewall for engaging the sidewall of the chamber (as shown); and 
a drain hose (17) coupled to the piston (at 18) and extending between the piston (8) and a valve assembly (20) disposed on a gas head (3) of the cylinder body, wherein the drain hose and valve assembly are configured to remove carry over fluid (RW) in the gas region of the chamber (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”), 
wherein the first sealing surface (“B”) on the sidewall of the piston includes a first recess for engaging a first seal (see “Recess 1” in second annotated partial fig. 1, above), a first raised ridge on a first side of the first recess (“Ridge 1”) for retaining the first seal within the first recess, and
wherein the second sealing surface (“A”) on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal, a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess.

Regarding the limitation wherein a length of the sidewall of the piston is dimensioned so that a distance of travel of the piston within the chamber between the gas region and the fluid region is less than the length of the sidewall of the piston, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only a difference in the relative proportions of the piston sidewall length vs the piston travel / cylinder length (i.e. a difference in form or proportion), and such a difference is unpatentable at least in view of the above guidance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a distance of travel of the piston within the chamber between the gas region and the fluid region being less than a length of the sidewall of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized piston and end cap set for each, in combination with corresponding cylinder bodies which differ only in length to achieve different respective capacities as required). 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 

Sugimura does not explicitly disclose the additional limitations wherein the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring in contact with the first seal, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; or wherein the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring in contact with the second seal, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge.
Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having a first sealing surface (e.g., the sealing surface of the piston on the left side of figs. 1 & 2) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (see fig. 2) and a second sealing surface (e.g., the sealing surface of the piston on the right side of figs. 1 & 2) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (see fig. 2), 
wherein the first sealing surface on the sidewall of the piston includes a first recess (see “Recess 1” in annotated partial fig. 1, provided with claim 1 above) for engaging a first seal (“Seal 1”, incl. at least main seal ring 35 & end plate 50 at left), a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess, and a first slot (54; “Slot 1”) on a second side of the first recess for engagement by a first snap ring (53 in “Slot 1”; see col. 3, line 7: “split snap rings 53”) in contact with the first seal (i.e., in contact with end ring 50 of the first seal), wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge (as shown), and 
wherein the second sealing surface on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal (“Seal 2”, incl. at least main seal ring 35 and end plate 50 at right), a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess, and a second slot (54; “Slot 2”) on a second side of the second recess for engagement by a second snap ring (53 in “Slot 2”) in contact with the second seal (i.e., in contact with end ring 50 of the second seal), wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge (as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the accumulator disclosed by Sugimura such that the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring in contact with the first seal, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; and such that the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring in contact with the second seal, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge, in view of the teachings of Olson, as the use of a known technique (e.g. providing a pair of slots and corresponding snap rings on a piston sidewall opposite to a pair of raised ridges in order to retain a pair of annular seals within recesses formed between each snap ring and a respective raised ridge, as in Olson) to improve a similar device (i.e. the piston of Sugimura) in the same way (e.g., providing a piston seal attachment arrangement known in the art, which may also enable easier installation / replacement of the seal ring, etc.). 
As a result, all of the limitations of claim 7 are met, or are otherwise unpatentable over Sugimura in view of Olson. 

Regarding claims 8 & 12, Sugimura does not explicitly disclose the additional limitations wherein the sidewall of the piston has a length that is at least equal to a width of a deck surface of the piston (claim 8) or wherein the length of the sidewall of the piston is 12 inches (claim 12), however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the inventions of claims 8 & 12 and the prior art, respectively, appears to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the inventions of claim 8 & 12 and the prior art, respectively, may be considered a change of only form or proportion (e.g., a difference in the proportions of the piston sidewall length vs. piston width for claim 8; a change in form or proportion of the piston sidewall length, in general, for claim 12). As previously discussed with respect to claims 1 & 7, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
With respect to claim 8, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the sidewall of the piston having a length that is at least equal to a width of a deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
With respect to claim 12, it would have been similarly obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable sidewall length as may be required for a particular application, including 12 inches, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
As a result, all of the limitations of claims 8 & 12 are met, or are otherwise unpatentable over Sugimura in view of Olson.
Regarding claim 9, the accumulator of Sugimura, as modified above, reads on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber. 
In particular, as can be seen in at least fig. 2 of Olson, the first and second recesses are configured such that the first and second seals (i.e. “Seal 1” and “Seal 2”, above, esp. main seal element 35 of each) engage in direct contact with the sidewall of the piston (i.e. at the recess) and the sidewall of the chamber (as shown). In fig. 1 of Sugimura as well, there does not appear to be any intermediate elements between the piston sidewall and the seals, or between the chamber sidewall and the seals. 
As a result, the combination of Sugimura and Olson set forth for claim 7 above would reasonably read on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber.

Regarding claim 10, the accumulator of Sugimura, as modified above, reads on the additional limitations wherein the second seal is present at the skirt end of the piston (i.e. at the skirt end proximate gas region 7 as shown) on the second sealing surface (i.e. the seal at second sealing surface “A”, above), and the first seal is present at a deck surface of the piston (i.e. at the deck surface end proximate fluid region 6 as shown) on the first sealing surface (i.e. the seal at first sealing surface “B”, above).

Regarding claim 11, the accumulator of Sugimura reads on the additional limitation wherein the deck surface of the piston (i.e. the lower surface of the piston, as oriented in fig. 1) faces the fluid region (6; as shown).

Claims 2 & 8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugimura in view of Olson as applied to claims 1 & 7, respectively, above, and further in view of Marin et al. (US 8,656,959; hereafter Marin).
Regarding claims 2 & 8, while the limitation wherein “the sidewall of the piston has a length that is at least equal to a width of a deck surface of the piston” is seen as unpatentable over Sugimura in view of Olson as previously described, to promote compact prosecution, the following alternative grounds of rejection are provided. 
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a sidewall (as shown), wherein the sidewall of the piston has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the accumulator of Sugimura (as otherwise modified above) such that the sidewall of the piston has a length that is at least equal to a width of the deck surface of the piston, in view of the teachings of Marin, as the use of a known technique (providing a piston for a hydraulic accumulator to have a sidewall length at least equal to a width of a deck surface, as taught by Marin) to improve a similar device (i.e. the piston-type hydraulic accumulator of Sugimura) in the same way (e.g. to improve axial guidance / reduce torqueing of the piston along the cylinder by providing an increased sidewall length, etc.).

Claims 13, 15-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura in view of Olson or, in the alternative, over Sugimura in view of Olson & Marin. 
Regarding claim 13, Sugimura discloses (Fig. 1) a piston assembly (incl. piston 8), comprising: 
a deck surface (i.e. the lower surface of the piston, as oriented in fig. 1) providing an interface between a gas region (7) and a fluid region (6) of a body (i.e., 5) of an accumulator; 
a skirt sidewall extending from the deck surface, the skirt sidewall includes a first sealing surface (at “B” in first annotated partial fig. 1 provided for claim 1, above) for engaging a sidewall of a chamber at a first end of the skirt sidewall and a second sealing surface (at “A” above) for engaging the sidewall of the chamber at a second end of the skirt sidewall (as shown), the chamber including the gas region and the fluid region for the accumulator; and 
a drain hose (17) coupled to the piston and extending from the piston and configured to couple to a valve assembly (20) disposed on a gas head (3) attached to a gas region end of the body of the accumulator (5), wherein the drain hose (17) and valve assembly (20) are configured to remove carry over fluid (RW) in the gas region of the chamber (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”), 
wherein the first sealing surface (“B”) on the skirt sidewall includes a first recess for engaging a first seal (see “Recess 1” in second annotated partial fig. 1, above), a first raised ridge on a first side of the first recess (“Ridge 1”) for retaining the first seal within the first recess, and
wherein the second sealing surface (“A”) on the skirt sidewall includes a second recess (“Recess 2”) for engaging a second seal, a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess.

Sugimura does not explicitly disclose the additional limitations wherein the skirt sidewall has a length that is at least equal to a width of the deck surface; wherein the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring in contact with the first seal, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; or wherein the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring in contact with the second seal, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge.

Regarding the limitation wherein the skirt sidewall has a length that is at least equal to a width of the deck surface, while Sugimura does not explicitly disclose this feature, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the inventions of claim 13 and the prior art appears to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the invention of claim 13 and the prior art may be considered a change of only form or proportion (e.g., a difference in the proportions of the piston skirt sidewall length vs. piston width). As previously discussed with respect to claims 1 & 7, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the skirt sidewall of the piston having a length that is at least equal to a width of the deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 

Regarding the remaining limitations concerning the first and second sealing surfaces, Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having a first sealing surface (e.g., the sealing surface of the piston on the left side of figs. 1 & 2) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (see fig. 2) and a second sealing surface (e.g., the sealing surface of the piston on the right side of figs. 1 & 2) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (see fig. 2), 
wherein the first sealing surface on the sidewall of the piston includes a first recess (see “Recess 1” in annotated partial fig. 1, provided with claim 1 above) for engaging a first seal (“Seal 1”, incl. at least main seal ring 35 & end plate 50 at left), a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess, and a first slot (54; “Slot 1”) on a second side of the first recess for engagement by a first snap ring (53 in “Slot 1”; see col. 3, line 7: “split snap rings 53”) in contact with the first seal (i.e., in contact with end ring 50 of the first seal), wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge (as shown), and 
wherein the second sealing surface on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal (“Seal 2”, incl. at least main seal ring 35 and end plate 50 at right), a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess, and a second slot (54; “Slot 2”) on a second side of the second recess for engagement by a second snap ring (53 in “Slot 2”) in contact with the second seal (i.e., in contact with end ring 50 of the second seal), wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge (as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston assembly disclosed by Sugimura such that the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring in contact with the first seal, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; and such that the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring in contact with the second seal, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge, in view of the teachings of Olson, as the use of a known technique (e.g. providing a pair of slots and corresponding snap rings on a piston sidewall opposite to a pair of raised ridges in order to retain a pair of annular seals within recesses formed between each snap ring and a respective raised ridge, as in Olson) to improve a similar device (i.e. the piston of Sugimura) in the same way (e.g., providing a piston seal attachment arrangement known in the art, which may also enable easier installation / replacement of the seal ring, etc.). 

While the limitations of claim 13 are seen as unpatentable over Sugimura in view of Olson, as set forth above, to promote compact prosecution, the following alternative grounds of rejection in view of the teachings of Marin are provided.
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a skirt sidewall (as shown), wherein the skirt sidewall of the piston has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston assembly of Sugimura, as otherwise modified above, such that the skirt sidewall of the piston has a length that is at least equal to a width of the deck surface of the piston, in view of the teachings of Marin, as the use of a known technique (providing a piston for a hydraulic accumulator to have a skirt sidewall length at least equal to a width of a deck surface, as taught by Marin) to improve a similar device (i.e. the piston-type hydraulic accumulator of Sugimura) in the same way (e.g. to improve axial guidance / reduce torqueing of the piston along the cylinder by providing an increased sidewall length, etc.). 

Regarding claim 15, the piston assembly of Sugimura reads on the additional limitations wherein the first seal comprises a fluid region side seal (i.e. the seal at first sealing surface “B”, above) that is present at a deck surface side of the piston (i.e. at the deck surface end proximate fluid region 6 as shown), and the second seal comprises a gas region side seal (i.e. the seal at second sealing surface “A”, above) that is present at the skirt sidewall of the piston (i.e. at the skirt sidewall end proximate gas region 7 as shown). 

Regarding claim 16, the piston assembly of Sugimura reads on the additional limitation wherein the deck surface of the piston is planar, the deck surface of the piston includes a dome, or the deck surface includes a dish.
The examiner notes that a common and accepted definition of “a dish” is “a shallow, concave receptacle, especially one intended to hold a particular substance” or, more broadly, “anything shallowly concave”.
Furthermore, as set forth in MPEP § 2125(I), drawings and pictures can anticipate claims if they clearly show the structure which is claimed. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.
In view of the above, it is noted that the structure of the deck surface of the piston as seen in figure 1 of Sugimura appears to include a dish (“Dish”, annotated below), and is therefore seen as reading on the claimed limitation above. 

    PNG
    media_image4.png
    443
    612
    media_image4.png
    Greyscale







Regarding claim 17, the piston assembly of Sugimura reads on the additional limitation wherein a side cross-section of the piston (8) has a U-shaped geometry (as shown in fig. 1).

Regarding claim 19, Sugimura does not explicitly disclose the additional limitation wherein a travel distance for the piston is less than the length of the skirt sidewall, however, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only a difference in the relative proportions of the piston skirt sidewall length vs the piston travel / cylinder length (i.e. a difference in form or proportion), and such a difference is unpatentable at least in view of the above guidance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston assembly of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a travel distance for the piston being less than the length of the skirt sidewall, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized piston and end cap set for each, in combination with corresponding cylinder bodies which differ only in length to achieve different respective capacities as required). 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 
Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered. 
As a preliminary matter, the examiner notes that similar claims were presented by the applicant’s representative during an interview on 19 May 2022. During this interview the examiner noted that the claim amendments presented might raise new matter and/or written description issues, and that further consideration would be required. 
Upon further consideration, and upon review of the application as originally filed, the amended claims are seen as failing to comply with the written description requirement because they introduce elements or limitations which are not supported by the as-filed disclosure. See related 35 U.S.C. 112(a) rejection in this action for more detail. 
Additionally, upon such reconsideration, it is noted that the claims and specification do not necessarily appear to require the claimed first and second seals to be single (i.e. monolithic) elements. The specification does not appear to specifically exclude such an interpretation and, as the snap ring – seal arrangement is not shown in the originally filed figures, it is not clear that the application includes sufficient support for excluding the seal from being a multi-part seal or a seal having a retaining / support ring without introducing new matter. 
As such, it is noted that the seal arrangement of Olson, which includes a seal ring and an end plate which provides axial compression of the seal ring, may be reasonably interpreted such that both the seal ring and the end plate may constitute the claimed “seal”, especially considering that both the seal ring and the end plate are located in the recess and retained by the snap ring. See amended grounds of rejection in this action for additional details. 
Thus, applicant’s arguments that claim 1 distinguishes over the prior art of record are not found to be persuasive. Applicant’s arguments that claims 7 & 13 are patentable over the prior art as they recite similar features are also not found to be persuasive for corresponding reasons. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
To promote compact prosecution, attention is drawn to US 2,626,836 to Creson et al. and US 3,792,910 to Kaufman et al., each of which appear to disclose a snap ring / retaining ring in contact with a seal (relevant figures provided below).

    PNG
    media_image5.png
    345
    322
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    341
    414
    media_image6.png
    Greyscale

Applicant's amendment necessitated the new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753      

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753